PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: BEVERLY B. CORDOVA,
Debtor.

BEVERLY B. CORDOVA,
                                                                      No. 95-1720
Plaintiff-Appellant,

v.

ROBERT G. MAYER, Trustee,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CA-94-1471-A, BK-93-11136-AB)

Argued: October 31, 1995

Decided: January 9, 1996

Before HALL and WILLIAMS, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by published opinion. Judge Williams wrote the opinion, in
which Judge Hall and Senior Judge Butzner joined.

_________________________________________________________________

COUNSEL

ARGUED: Brian Denton West, SANDGROUND, BARONDESS &
WEST, P.C., Vienna, Virginia, for Appellant. Robert Glenn Mayer,
MAYER & SCANLAN, P.C., Fairfax, Virginia, for Appellee. ON
BRIEF: Andrew S. Kasmer, SANDGROUND, BARONDESS &
WEST, P.C., Vienna, Virginia, for Appellant.

_________________________________________________________________

OPINION

WILLIAMS, Circuit Judge:

In this appeal, we must decide whether a debtor's solely owned fee
simple interest in her home is part of the bankruptcy estate, even
though the debtor held her interest as a tenant by the entirety when
she filed her petition in bankruptcy and claimed an exemption of her
tenancy-by-the-entirety interest. Beverly B. Cordova, the debtor,
appeals an order of the bankruptcy court sustaining the objection of
the Trustee, Robert G. Mayer, to Cordova's claim of an exemption of
her home under 11 U.S.C.A. § 522(b)(2)(B) (West 1993 & Supp.
1995). The district court affirmed the bankruptcy court's disallowance
of the exemption, holding that the entry of Cordova's divorce decree
within 180 days of the filing of her voluntary bankruptcy petition
caused her to lose the § 522(b)(2)(B) exemption for tenancy-by-the-
entirety property and caused the interest to become property of the
bankruptcy estate by operation of 11 U.S.C.A. § 541(a)(5)(B) (West
1993). Because we agree with the bankruptcy and district courts that
Cordova's exemption should be disallowed and that her fee simple
interest in the home1 became part of the bankruptcy estate upon the
entry of her divorce decree, we affirm.

I.

On March 19, 1993, Cordova filed a voluntary petition in the
United States Bankruptcy Court for the Eastern District of Virginia
under Chapter Seven of the bankruptcy code. See 11 U.S.C.A. §§ 301,
701-728 (West 1993 & Supp. 1995). In the schedule of real property
_________________________________________________________________
1 When we refer to Cordova's fee simple interest in the home after the
divorce, we mean her sole ownership of the real property, together with
all improvements and fixtures thereon, as distinguished from her prior
concurrent interest in the fee simple as a tenant by the entirety.

                    2
attached to her petition, Cordova listed an interest in her marital home
that she held as a tenant by the entirety with her husband. Cordova
claimed an exemption for this interest under § 522 of the bankruptcy
code, which provides for the exemption of entireties property from
the bankruptcy estate in certain instances. See 11 U.S.C.A.
§ 522(b)(2)(B).

When she filed the petition, Cordova's divorce proceeding was
pending in Virginia state court. Approximately five months later, the
final divorce decree was entered on August 18, 1993. Under Virginia
law, the decree automatically extinguished the tenancy by the entirety
and all contingent rights in the home, including the right of survivor-
ship, by operation of law. See Va. Code Ann.§ 20-111 (Michie
1995). Moreover, the divorce decree awarded Cordova sole owner-
ship of the fee simple interest in the marital home; her ex-husband
received a monetary lien on the home representing twenty-five per-
cent of the equity.

Relying on title 20, section 111 of the Virginia Code, Mayer, the
Trustee, filed an objection to Cordova's claimed exemption for her
interest in the home, arguing that Cordova's divorce caused her to
lose her exemption for entireties property under 11 U.S.C.A.
§ 522(b)(2)(B). Because Cordova's divorce occurred within 180 days
of the filing of her bankruptcy petition, Mayer asserted that the fee
simple interest that Cordova then held in the home had become prop-
erty of the bankruptcy estate through § 541(a)(5)(B) of the bankruptcy
code. The bankruptcy court agreed, and the district court subsequently
affirmed.

In urging us to reverse the order of the district court, Cordova
makes two arguments. First, Cordova contends that the exempt status
of a debtor's assets is determined on the date the bankruptcy petition
is filed and that post-petition events do not affect the applicability of
the exemption. Second, Cordova asserts that she did not acquire a
new "interest in property" under § 541(a)(5)(B) as a result of the
divorce decree because she owned a fee simple interest in the home
both before and after the divorce. Thus, in Cordova's view, the
change in the form of her interest, from concurrent to sole ownership,
did not produce a new "interest in property" that could become part
of the bankruptcy estate. Because Cordova's contentions involve the

                     3
interpretation of federal statutes and are purely legal issues, our
review is de novo. See United States v. Hall, 972 F.2d 67, 69 (4th Cir.
1992).

II.

Under § 541 of the bankruptcy code, the bankruptcy estate com-
prises "all legal or equitable interests of the debtor in property as of
the commencement of the case." 11 U.S.C.A. § 541(a)(1) (West
1993). Section 541 includes in the bankruptcy estate a debtor's inter-
est in entireties property. Fairfield v. United States (In re Ballard), 65
F.3d 367, 371 (4th Cir. 1995). Thus, when Cordova filed her petition,
the bankruptcy estate included her tenancy-by-the-entirety interest in
the marital home.

Section 522(b)(2)(B), however, exempts from the bankruptcy
estate "any interest in property in which the debtor had, immediately
before the commencement of the case, an interest as a tenant by the
entirety" to the extent that the interest "is exempt from process under
applicable nonbankruptcy law." 11 U.S.C.A. § 522(b)(2)(B). Under
Virginia law, only joint creditors of both spouses can reach property
held as a tenancy by the entirety -- individual creditors of either
spouse cannot attach the property. Vasilion v. Vasilion, 66 S.E.2d 599,
602 (Va. 1951). Thus, when Cordova claimed her § 522 exemption,
her entireties interest in the marital home was exempt from the bank-
ruptcy estate to the extent that it was immune from the claims of her
individual creditors. Cf. Sumy v. Schlossberg , 777 F.2d 921, 924-25
(4th Cir. 1985) (holding that § 522(b)(2)(B) did not exempt entireties
property from the claims of joint creditors when joint creditors could
reach the property under Maryland law). On appeal, Cordova main-
tains that her current property interest remains exempt, and, alterna-
tively, that it never entered the bankruptcy estate.

A.

Cordova first contends that the exemption of the home from the
bankruptcy estate under § 522(b)(2)(B) survived the post-petition
divorce decree awarding Cordova the fee simple interest in the home.
The parties do not dispute that the entry of Cordova's divorce decree
extinguished the tenancy by the entirety, see Va. Code Ann. § 20-111,

                     4
or that Cordova acquired sole ownership of the home in fee simple
under the divorce decree. However, whereas Mayer asserts that the
decree terminated the property's exempt status, Cordova urges us to
hold that the exemption of her property interest in the home was
determined on the date her bankruptcy petition was filed and that the
post-petition entry of the divorce decree did not affect the applicabil-
ity of the exemption.

To support her argument, Cordova relies primarily on our decision
in BancOhio National Bank v. Walters (In re Walters), 724 F.2d 1081
(4th Cir. 1984).2 In In re Walters, the debtor owned and was named
the beneficiary of eleven unmatured life insurance policies insuring
the life of his son. Id. at 1082. Within 180 days of the filing of the
debtor's voluntary bankruptcy petition, the son died and the debtor
received the proceeds from these policies. Id. The debtor claimed that
the proceeds were exempt under § 522(d)(7) of the bankruptcy code,
which provided that "any unmatured life insurance contract owned by
the debtor" was exempt from the bankruptcy estate. We agreed and
held that the proceeds from the life insurance policies owned by the
debtor remained exempt from the claims of creditors. See id. at 1083.

Contrary to Cordova's reading of In re Walters , our holding in that
case was not a sweeping statement that subsequent events never affect
the applicability of exemptions under the bankruptcy code. Rather, we
stated that "[t]he proceeds derived from[life insurance] policies
`owned by the debtor and claimed by him as exempt. . . flow as an
incident of ownership of the contract to the debtor rather than to the
estate.'" Id. (quoting In re Walters , 14 B.R. 92, 94 (Bankr. S.D.W.
Va. 1981)) (emphasis added). We reasoned that if the debtor pays his
premiums in fulfillment of his contractual obligations, "he should not
be denied the benefits of the contractual relationship." Id. Cordova,
_________________________________________________________________
2 In her brief, Cordova cites a number of cases that simply do not sup-
port her argument that post-petition events cannot affect a debtor's
§ 522(b)(2)(B) exemption. Specifically, Cordova cites Massie v.
Yamrose, 169 B.R. 585 (W.D. Va. 1994), In re Oberlies, 94 B.R. 916
(Bankr. E.D. Mich. 1988), and In re Sivley, 14 B.R. 905 (Bankr. E.D.
Tenn. 1981), cases which at least imply, as we discuss below, that an
entireties exemption may be lost if the tenancy by the entirety terminates.
Therefore, we reject Cordova's arguments based on this authority.

                     5
however, entered no such contract. She obtained the property that she
wishes to exclude from the bankruptcy estate by virtue of a divorce
decree rather than a contract. Our holding in In re Walters thus does
not govern Cordova's case.

Moreover, Cordova presents us with no compelling reason to hold
that the § 522(b)(2)(B) exemption with respect to her creditors'
claims continued to apply despite the termination of her tenancy-by-
the-entirety interest. To the contrary, we recently held in In re Ballard
that joint and non-joint creditors were entitled to share in property
that the debtor held as a tenant by the entirety at the commencement
of a bankruptcy case, because the property had devolved to the debt-
or's sole ownership upon the post-petition death of the debtor's spouse.3
 In re Ballard, 65 F.3d at 372. We announced that once a tenancy by
the entirety terminates, the debtor -- and the bankruptcy estate -- are
released "from all conditions of the tenancy conceived to preserve the
unity of entireties property," including rights of survivorship and
restrictions on alienation.4 Id. at 371-72.

This reasoning counsels us to hold that the post-petition entry of
Cordova's divorce decree within 180 days of the filing of the bank-
ruptcy petition renders the § 522(b)(2)(B) exemption inapplicable.
Under Virginia law, non-joint creditors of a tenant by the entirety
have no greater rights in the debtor's interest than the debtor has. See
Vasilion, 66 S.E.2d at 601. Thus, before the divorce, the contingent
rights and the restrictions on alienation that accompanied Cordova's
tenancy by the entirety burdened not only Cordova, but her non-joint
creditors as well. Like the post-petition death of the debtor's spouse
in In re Ballard, however, the divorce decree terminating co-
_________________________________________________________________
3 In In re Ballard, we found that the bankruptcy estate acquired the
property "after the commencement of the case" under 11 U.S.C.A.
§ 541(a)(7) (West Supp. 1995), which does not impose the 180-day limi-
tation found in § 541(a)(5)(B) at issue in Cordova's case.
4 Rather than claiming an exemption of entireties property under
§ 522(b)(2)(B) as Cordova does, the debtor in In re Ballard sought to
avoid claims by non-joint creditors under a "general rule that entireties
property under Virginia law is available for bankruptcy administration
solely for the benefit of joint creditors." Id. at 371. The closely analogous
reasoning of In re Ballard applies with equal force to Cordova's case.

                    6
ownership of the home released Cordova from the unique features of
the tenancy by the entirety. Once those features were extinguished,
so, too, was the rationale for exempting Cordova's fee simple interest
from the bankruptcy estate. Consequently, Cordova's interest, like
Ballard's, became available to satisfy the claims of her individual
creditors in bankruptcy.

Finally, we note that our view is supported by the opinions of other
courts that have touched upon this issue and have suggested that post-
petition changes in property ownership may affect the exempt status
of the property. See Massie v. Yamrose, 169 B.R. 585, 586, 588
(W.D. Va. 1994) (implying that debtor's § 522(b)(2)(B) exemption
could be lost by holding that a lien which attached only upon the dis-
solution of the debtor's marriage impaired the debtor's exemption at
the filing of the bankruptcy petition); In re Alderton, 179 B.R. 63, 65
(Bankr. E.D. Mich. 1995) (implying that a § 522(b)(2)(B) exemption
could be lost by analyzing whether property formerly held as a ten-
ancy by the entirety was brought into the bankruptcy estate under
§ 541(a)(5)(A) after the spouse's death within 180 days of the filing
of the petition); In re Sivley, 14 B.R. 905, 907, 911 (Bankr. E.D.
Tenn. 1981) (finding that the debtor lost her § 522(b)(2)(B) exemp-
tion of entireties property when she was divorced within 180 days of
the filing of her bankruptcy petition); see also In re Oberlies, 94 B.R.
916, 918 (Bankr. E.D. Mich. 1988) (citing In re Sivley favorably for
the proposition that a post-petition divorce "caused the debtor to lose
her right to exempt the property under § 522(b)(2)(B)'s entireties
exemption provision"). Therefore, we affirm the order of the district
court that Cordova no longer was entitled to the§ 522(b)(2)(B)
exemption after the entry of her divorce decree.

B.

Cordova next contends that even if she is no longer entitled to the
entireties exemption under § 522(b)(2)(B), she obtained no new prop-
erty interest as a result of the entry of her divorce decree that could
enter the bankruptcy estate by operation of § 541(a)(5)(B).5 Cordova
_________________________________________________________________
5 In pertinent part, 11 U.S.C.A.§ 541(a)(5)(B) provides that the bank-
ruptcy estate includes

                    7
first points out that, before the divorce, she held a fee simple interest
in the marital home as a tenant by the entirety. See, e.g., In re Black,
145 F. Supp. 689, 690 (E.D. Va. 1956) ("In effect, the husband owned
the entire property, but so did the wife. . . . It was legally an asset of
both the husband and the wife. The husband and wife are each seized
of the undivided whole of the estate.") (citations omitted). Cordova
then argues that because she held only a seventy-five percent interest
in the equity in the property after the entry of the divorce decree, she
possessed no greater interest in the property after the entry of the
divorce decree than she had when she filed her bankruptcy petition.
Therefore, according to Cordova, because she obtained no new prop-
erty interest, § 541(a)(5)(B) could not bring her fee simple interest in
the home into the bankruptcy estate.

Cordova bases her argument on an improperly narrow construction
of the term "interest" as used in § 541(a). Only by positing that inter-
est as used in that section means "estate in land" can Cordova contend
that she held an equal or lesser interest in the property after the entry
of the divorce decree. Under that theory, Cordova held the same
estate in land, a fee simple absolute, both before and after the divorce
-- albeit in the form of a tenancy by the entirety before the decree
and sole ownership after the decree.

The construction of the term "interest" urged by Cordova con-
travenes a basic tenet of bankruptcy law that the bankruptcy estate
defined in § 541(a) is "broad and all-embracing." Sachs v. Ryan (In
re Ryan), 15 B.R. 514, 517 (Bankr. D. Md. 1981); see also 4 Collier
on Bankruptcy ¶ 541.06, at p. 541-29 (15th ed. 1995) (noting "that the
underlying theory of section 541(a)(1) is to bring into the estate all
interests of the debtor in property as of the date the case is com-
menced"). If the definition of "interest" were as limited as Cordova
suggests, § 541(a) would no longer enjoy the breadth of inclusion that
_________________________________________________________________

          [a]ny interest in property that would have been property of the
          estate if such interest had been an interest of the debtor on the
          date of the filing of the petition, and that the debtor acquires or
          becomes entitled to acquire within 180 days after such date . . .
          as a result of a . . . final divorce decree.

                     8
Congress intended it to have. Thus, we must reject Cordova's narrow
construction.

Having observed that the definition of the term"interest" as used
in § 541(a) is significantly broader than that implied by Cordova, we
conclude that Cordova's sole ownership of a fee simple interest is a
separate property interest distinct from the tenancy-by-the-entirety
interest that she previously held. The interests are distinct because of
the greater variety of rights vested in Cordova as the sole owner of
the property. As the district court noted, after the entry of the divorce
decree, Cordova

          [could] sell, convey, give or encumber the property without
          the consent or joinder of her former spouse. She[could]
          direct the disposition of the property in a will. She [was]
          solely entitled to occupy, rent and sell the property and was
          solely entitled to all rents and profits from the property.

(J.A. at 154.) In contrast, as a tenant by the entirety, Cordova's power
to dispose of the property was much more limited. See, e.g., Vasilion,
66 S.E.2d at 602 ("When an estate by the entireties is once set up, nei-
ther spouse can sever it by his or her sole act. Neither spouse can con-
vey or dispose of any part of it so as to effect such a severance.")
(citation omitted). Therefore, Cordova's solely owned fee simple
interest is a distinct "interest in property" that Cordova "acquire[d]
within 180 days" after she filed her petition. See 11 U.S.C.A.
§ 541(a)(5).

We conclude that § 541(a)(5)(B) thus operates to include Cordo-
va's fee simple interest in the bankruptcy estate. If Cordova had held
that interest when she filed her bankruptcy petition, the interest would
have been included in her bankruptcy estate, assuming no exemption
applied. See 11 U.S.C.A. § 541(a)(1) (stating that the bankruptcy
estate comprises "all legal or equitable interests of the debtor in prop-
erty as of the commencement of the case"). Because she acquired the
fee simple interest as a result of the entry of a divorce decree within
180 days of the filing of her petition, it became part of the bankruptcy
estate.6 See 11 U.S.C.A.§ 541(a)(5)(B); In re Sivley, 14 B.R. at 907
_________________________________________________________________
6 In her brief, Cordova urges us to adopt the reasoning of Ames v. Wick-
ham (In re Wickham), 130 B.R. 35 (Bankr. E.D. Va. 1991). In In re

                     9
(finding that the debtor's post-petition divorce within 180 days of the
filing of the petition caused her to be deprived of her § 522(b)(2)(B)
exemption and that the resulting tenancy-in-common interest entered
the bankruptcy estate by operation of § 541(a)(5)(B)); see also In re
Alderton, 179 B.R. at 65 (analyzing whether a solely owned interest
formerly held as a tenancy by the entirety entered the bankruptcy
estate under § 541(a)(5)(A) after the death of a spouse within 180
days of the filing of the petition). Cordova's interest in the home thus
stands available to satisfy the claims of her creditors in bankruptcy.

III.

For the foregoing reasons, we conclude that the bankruptcy court
did not err in sustaining Mayer's objection to the exemption Cordova
claimed under § 522(b)(2)(B) and ruling that the interest entered the
bankruptcy estate under § 541(a)(5)(B). Thus, we affirm the decision
of the district court.

AFFIRMED
_________________________________________________________________
Wickham, real property held by the debtor as a tenant by the entirety was
to be sold after the commencement of the bankruptcy case. Id. at 37.
Because the proceeds from the sale of the property would continue to be
entireties property under Virginia law, see Oliver v. Givens, 129 S.E.2d
661, 663 (Va. 1963), the court held that the debtor retained his
§ 522(b)(2)(B) exemption for the proceeds. See In re Wickham, 30 B.R.
at 37 n.3. Because the tenancy by the entirety never terminated in In re
Wickham, this case does not support Cordova's contention that an inter-
est in property cannot become part of the bankruptcy estate after the ten-
ancy by the entirety has terminated. Thus, we reject Cordova's argument
based on In re Wickham.

                     10